Citation Nr: 0917602	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left femur.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured radius and ulna, left forearm, with 
limitation of motion and hypesthesia.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right radius, with 
hypoesthesia and slight limitation of motion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
September 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal of October 2001 and March 2002 
rating decisions issued by the RO.  In an October 2001 rating 
decision issued in November 2001, the RO assigned a 10 
percent rating for service-connected residuals of a fracture 
of the left femur, effective September 26, 2001, and 
confirmed and continued the 10 percent ratings for the 
Veteran's service-connected right and left forearm 
disabilities.  In a March 2002 rating decision, the RO denied 
the Veteran's service connection claim for diabetes mellitus.  

In November 2004, the Board remanded the case for additional 
development to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The appeal is again being remanded to the RO via the AMC.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

Unfortunately, the case must be remanded for additional 
notice and development.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

Here, in compliance with instruction nos. 1 and 3 through 7 
of the Board's November 2004 remand, the VA obtained the 
Veteran's complete service personnel file; ascertained 
whether there was evidence that the unit(s) he served with 
outside of Vietnam were exposed to Agent Orange; obtained an 
opinion as to whether the Veteran's diabetes was related to 
service in November 2006; afforded the Veteran an orthopedic 
examination in February 2006; and readjudicated his claims 
and issued a supplemental statement of the case (SSOC) in 
October 2008.  However, in accord with instruction no. 2, the 
VA failed to ask the Veteran for the names and addresses of 
private and VA physicians who have treated him since April 
2002.
 
Moreover, VA failed to provide a copy of the October 2008 
SSOC to the Veteran, even though it did provide one to the 
Veteran's representative, in accord with 38 C.F.R. § 19.31(b) 
(2008).  On remand, VA should ask the Veteran for the names 
and addresses of private and VA healthcare providers who have 
treated him since August 2000 and attempt to obtain records 
from them and ensure that a copy of the October 2008 SSOC and 
any subsequent SSOC is furnished to the Veteran at the 
[redacted] address.

Furthermore, the Board notes that additional information from 
the Veteran was received by the AMC pertaining to claimed 
exposure to herbicides in January 2009 following issuance of 
October 2008 without a waiver of agency of review by the 
agency of original jurisdiction.  Thus, the case must be 
remanded for initial consideration and the issuance of an 
SSOC in accord with the provisions of 38 C.F.R. § 30.1304 
(2008).
 
In an April 2009 brief, the Veteran's representative asserted 
that the November 2006 VA opinion was inadequate as it was 
rendered by a physician's assistant (PA), not a physician.  
The Board notes that, the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1MR, Part III, subpart iv, 
Ch. 2, § D.19.a, clearly requires that reports of physical 
examinations conducted by a PA be signed by a physician.  
Contrary to his representative's statements, the PA, along 
with the supervising VA physician, initialed (i.e., 
electronically signed) the final report, indicating review 
of, and agreement with, the PA's opinion.  With regard to the 
representative's assertions with respect to the February 2006 
VA orthopedic examination, although the examination was 
performed by an orthopedic surgeon, the Board agrees that the 
report is inadequate in some respects-failure to give both 
active and passive range of motion, with and without pain, 
failure to indicate whether the Veteran's disabilities cause 
incoordination or atrophy and/or involve only the joint 
structure for the separate disabilities.  Therefore, on 
remand, the Veteran should be scheduled for additional 
examination(s).

The Veteran filed his increased rating claim in August 2001.  
The claims file contains records from the Boise VA Medical 
Center (VAMC) dated from April 16, 2002 to October 15, 2002, 
and from April 21, 2005 to July 27, 2007.  Prior to 
scheduling the Veteran for another examination, VA should 
obtain and associate with the claims file all outstanding VA 
medical records.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met, 
VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The VA should ensure that its notice to the Veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), as regards disability ratings and effective 
dates, as appropriate (not previously provided with regard to 
his claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Regarding notice as required by Vazquez-Flores, the Board 
notes that the Veteran has been provided some of the notice 
required in (1) and (4) above in relation to his claim for an 
increased rating.  However, this notice did not inform the 
Veteran that he should provide either lay or medical evidence 
of the effect that worsening of his disability has on 
employment and daily life or that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes and may also be assigned 
on an extraschedular basis and could be as high as 100 
percent.  In addition, the RO has not given the general 
notice required by (2) above.

After providing the appropriate notice, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).
 
The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full VCAA compliance.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development or notification action deemed warranted by the 
VCAA prior to readjudicating the matters on appeal.  The VA's 
adjudication of the appeal should include consideration of 
all evidence added to the record since the last adjudication 
of the claims.  The VA should also consider whether separate 
ratings are warranted for neurological symptoms or scarring 
associated with the Veteran's service-connected disabilities 
under Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that the provisions of 38 C.F.R. § 4.14 permit 
separate ratings for separate problems arising from the same 
injury if they do not constitute the same disability or the 
same manifestations) and whether "staged rating" (assignment 
of different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the October 2008 SSOC 
to the Veteran at the [redacted]
address of record.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Boise VAMC from August 
2000 to April 2002, from October 2002 to 
April 2005, and since July.  All records 
and/or responses received should be 
associated with the claims file.

3.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
Specifically ask the Veteran for the 
names and addresses of private and VA 
healthcare providers who have treated him 
since August 2000 and to provide 
authorization to enable VA to obtain all 
outstanding pertinent records from any 
private healthcare providers identified 
by the Veteran.

Ensure that the letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
disability ratings and effective dates, 
and of Vazquez/Flores (cited to above), 
as appropriate, and explain what is 
needed to substantiate an extraschedular 
rating.  In particular, notify the 
Veteran that, to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence showing the effect that 
worsening or increase in severity of his 
prostatitis has on employment and daily 
life.  In addition, VA must provide at 
least general notice of all possible 
rating criteria under which the Veteran's 
service-connected disabilities may be 
rated, to include for rating 
musculoskeletal, scarring, and 
neurological symptoms under 38 C.F.R. 
§§ 4.71a, 4.118, and 4.124a.  The notice 
should also explain that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes and 
may also be assigned on an extraschedular 
basis and could be as high as 100 
percent; such notice must also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation; and that the effective date 
of an increase in disability will be 
established as of the date the evidence 
shows that the level of disability 
supports such a rating.

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

4.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, VA should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo VA neurological, skin, 
and orthopedic examination(s), by 
appropriate physicians, at a VA medical 
facility, to determine the nature and 
severity of the left femur and right and 
left forearm disabilities.  

The entire claims file must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (including 
x-rays, if deemed warranted) should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.

Neurological examination-The examiner 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's left femur and right and 
left forearm disabilities.  The examiner 
should also offer an opinion as to 
whether the Veteran has any separately 
ratable neurological residuals (in 
addition to orthopedic residuals) as a 
manifestation of the service-connected 
left femur and right and left forearm 
disabilities.  If so, the examiner should 
indicate the nerve(s) involved and 
whether the Veteran has paralysis, and if 
incomplete, whether it is mild, moderate 
or severe.

Skin examination-The examiner should 
provide findings responsive to the 
criteria for rating scars, to include 
measurement of the length and width of 
the scars associated with the Veteran's 
right and left forearm and left leg 
disabilities, as well as the area of the 
scarring in square inches.  The examiner 
should indicate whether such scarring is 
superficial; stable or unstable; painful 
on examination; or causes limitation of 
function, and should describe any 
limitation of motion in degrees.  

The examiner should also comment as to 
visible or palpable tissue loss, surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmentation, abnormal 
skin texture, missing underlying soft 
tissue, and induration and inflexibility.  
The examiner should take into 
consideration unretouched color 
photographs of record.

Orthopedic examination-The examiner 
should comment as to whether arthritis is 
demonstrated in the left femur, or right 
or left forearm and conduct range of 
motion studies of the right and left 
forearm and left leg (expressed in 
degrees, both active and passive), noting 
the exact measurements, and specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion 
is observed, the examiner should comment 
on the extent of pain, and indicate at 
which point pain begins.  The examiner 
should render a specific finding as to 
the presence or absence of any lateral 
instability and/or recurrent subluxation 
in the left knee.  If instability is 
present, the examiner should, based on 
the examination results and the Veteran's 
documented medical history and 
assertions, provide an assessment as to 
whether such instability is slight, 
moderate or severe.  The examiner should 
also indicate whether the Veteran 
experiences dislocation in the left knee, 
and if so, whether such dislocations are 
accompanied by frequent episodes of 
locking, pain and/or effusion into the 
joint.  

It is requested that the appropriate 
examiner(s) provide explicit responses to 
the following question:  

(a)  Do the service-connected 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?  

(b)  Do the service-connected left femur 
and right and left forearm disabilities 
cause weakened movement, excess 
fatigability, and incoordination?  If so, 
the examiner should indicate whether, and 
to what extent, the Veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible.  
The examiner should express such 
functional loss in terms of additional 
degrees of limited motion and should 
comment on the severity of these 
manifestations on the ability of the 
Veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left femur, and right and left 
forearm disabilities.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's service 
connection claim and increased rating 
claims, to include on an extraschedular 
basis, in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails, without good cause, to report to 
any scheduled VA examination(s), VA 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  In 
particular, adjudication of the increased 
rating claims on appeal should include 
consideration of all applicable 
diagnostic codes under 38 C.F.R. §§ 
4.71a, 4.118, and 4.124a and of staged 
ratings under the Hart decision, (cited 
to above); and expressly address whether 
separate, compensable ratings for 
neurological symptoms and scarring, are 
warranted.  

7.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




